Citation Nr: 0806653	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-38 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
August 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision issued by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in May 2005.  

The veteran provided testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in September 2007.  
A transcript of the hearing is of record.  The veteran and 
his representative participated in an informal conference 
with a Decision Review Officer of the RO in October 2006.  
The record includes a summary of that discussion.

In September 2007, after certification of this appeal to the 
Board, the veteran submitted additional pertinent evidence 
accompanied by a signed written waiver of his right to have 
this evidence considered by the originating agency.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to establish entitlement to service 
connection for PTSD on the basis of claimed stressors that 
are unrelated to combat.  The veteran's Board testimony and 
statements to clinicians and the RO offer a largely 
consistent account of the deaths of several parachutists with 
the 101st Airborne Division at Fort Campbell, Kentucky, in 
1963.  At the veteran's September 2007 Travel Board hearing, 
he was able to narrow the purported time frame to sometime 
between March and May of 1963.  

The Board finds the veteran's hearing testimony credible on 
its face, although it must hasten to add it has yet to 
corroborate his account of this or any claimed stressor.  
Service personnel records do conform that the veteran was 
assigned to Fort Campbell, Kentucky, during the claimed time 
period.  In the most recent readjudication of the veteran's 
claim, the February 2007 supplemental statement of the case 
(SSOC), however, the RO informed the veteran that the U.S. 
Armed Forces Center for Unit Records Research (CURR) (now 
known as the U.S. Army and Joint Services Records Research 
Center (JSRRC)) could not verify his claim.  Verification was 
impossible, inter alia, the January 23, 2007, JSRRC response 
allegedly related, because1963 Morning Reports, DA Forms 1, 
for the 101st Airborne Division, "are not maintained 
either" [sic]."  

Unfortunately, this mischaracterized JSRRC's own report.  The 
actual JSRRC response cited in the February 2007 SSOC in fact 
only confirmed that JSRRC itself does not maintain 1963 
Morning Reports (MRs), DA Forms 1, for the 101st Airborne 
Division.  The January 23, 2007, JSSRC report at issue 
moreover informed the RO that "an MR search may be requested 
in order to verify if any soldiers assigned to the unit died 
. . . ."  The RO, however, never sought to obtain any 
Morning Reports for the 101st Airborne Division for any 
period at all, much less the months of March, April, and May 
1963, to determine whether any parachutists died or were 
injured in jumps at Fort Campbell, Kentucky.  The Board notes 
that JSRRC research of Morning Reports (which the U.S. Army 
did not cease using until 1974) is customary practice.  On 
remand, the RO is to try to procure this evidence and 
associate it with the claims file before readjudicating the 
veteran's claim.

On remand, the veteran should be more clearly informed that 
if a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, the claimant's 
testimony alone is insufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by supporting evidence.  See Moreau v. Brown, 9 
Vet. App. 389 (1996). 

The Board notes that the veteran has presented numerous other 
claimed stressors; almost all lacking specificity as to the 
two- to three-month time period in which they occurred; also 
absent are names of individuals involved, with the exception 
of two, Sgts. Keiller and Christenson.  The information 
currently of record is insufficient to verify these other 
stressors.  

The veteran should be afforded a VA examination to determine 
the etiology of his PTSD if, and only if, a stressor is 
verified.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007).  The veteran should also 
be specifically informed that his 
testimony alone is insufficient to 
establish the occurrence of the claimed 
stressors, and that his testimony must be 
corroborated by supporting evidence.  

2.  The RO should inform the veteran and 
his representative that the information 
currently of record is insufficient to 
verify his numerous other claimed 
stressors.   They should be invited to 
supply the RO with dates or time ranges 
of the occurrence of claimed stressors 
that are as precise or as narrow as the 
veteran is capable of recollecting, as 
well as names of individuals involved, if 
possible.  The veteran should be 
specifically invited to supply the dates 
of occurrence of the incidents involving 
Sgts. Keiller and Christenson.

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

4.  The RO should prepare a summary of 
the veteran's alleged in-service stressor 
of seeing parachutists die or injured in 
jumps at Fort Campbell, Kentucky, 
specifically sometime from March through 
May 1963.  This summary, along with a 
copy of the veteran's DD Form 214 and his 
service personnel records, should be sent 
to the United States Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be asked to attempt to 
corroborate the claimed stressor by 
examining U.S Army Morning Reports (MRs), 
DA Forms 1, for the 101st Airborne 
Division, for the three-month time period 
here at issue.

5.  If, and only if, a stressor is 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
whether he has PTSD due to any verified 
service stressors.  Any indicated studies 
should be performed, and the claims 
folder must be made available to and 
reviewed by the examiner.  If PTSD is 
diagnosed, the examiner should identify 
all elements supporting the diagnosis, to 
include the specific stressors.  If PTSD 
is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
SSOC and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



